DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-20, drawn to a method of personalized glucose prediction, classified in A61B 5/14532.
II. Claim 2, drawn to a method for generating a health plan by using blood pressure metrics, classified in G16H 20/30.
The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the method of group I requires characterizing a personalized glucose prediction for a plurality of food types for a user. The subcombination has separate utility such as requires generating a plan with the mobile device including addressing the predetermined health condition of blood pressure by controlling physical activity with feedback from vital signs motion data and blood pressure.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Bao Tran on 11/29/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1 and 3-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because the drawings are of low quality and are blurry. Figure 1 element 102 includes blurry text, figure 3B has blurry and unreadable text, the graph of fig. 3E is difficult to distinguish each line from one another, and both figures 5 and 5 are too blurry and require higher image resolution. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim objected to because of the following informalities:  
Claim 1 lines 3-4 recites “capturing vital signs and motion data including one or more non-invasive glucose, vital sign, and motion sensors”. Examiner believes this limitation should recite “capturing vital signs and motion data using at least one or more non-invasive glucose, vital sign, and motion sensors”.
Claim 1 line 5 “the personalized user glucose” should be “the personalized glucose”.
Claim 1 line 7 recites “to control user glucose by for controlling”, but should recite “to control user glucose by controlling”
Claim 5 line 1 recites “prompting the user with the mobile device”, but should recite prompting the user, with the mobile device,”.
Claim 6 lines 1-2 recite “coaching with the mobile device”, but should recite “coaching, with the mobile device,”.
Claim 7 line 1 recites “adjusting via the mobile device”, but should recite “adjusting, via the mobile device,”.
Claim 11 line 1 recites “determining via the mobile device”, but should recite “determining, via the mobile device,”.
Claim 11 line 2 recites “from smoking or drug through”, but should recite “from smoking or drug use through”.
Claim 14 line 2 recites “with a diuretics”, but should recite “with diuretics”.
Claim 17 recites “performing with a remote computer”, but should recite “performing, with a remove computer,”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “characterizing a personalized glucose prediction” in line 1; it is unclear what is performing the characterization and how the characterization is occurring. Are the food groups simply being split into categories based on glucose content? Is this step defining a glucose profile for different food types?
Claim 1 also recites multiple instances of “glucose”; it is unclear whether this term is meant to convey an amount/concentration of glucose or a presence of glucose. Is this glycemic index? A glucose concentration? A standard amount of glucose within a specific food type? Simply the presence of glucose?
Claims 3-20 inherit these deficiencies.
Claim 19 recites “the coaching” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2017/0164878 A1) in view of Segal et al. (US 2016/0232311 A1) herein after Segal.
Regarding claim 1, Connor discloses a method, comprising: 
capturing vital signs (Para [0201] “electrocardiographic (ECG) sensor or other sensor measuring electromagnetic energy from (or transmitted through) a person's heart,”) and motion data (Para [0314] “a glucose monitoring and managing system can comprise… (b) a motion sensor which collects data which is analyzed to detects changes in the configuration, position, and/or orientation of the microwave sensor relative to the person's body and/or changes in the person's body movement speed, acceleration, orientation, or direction”) including one or more non-invasive glucose (Para [0201] “glucose sensor”), vital sign (Para [0201] “electrocardiographic (ECG) sensor or other sensor measuring electromagnetic energy from (or transmitted through) a person's heart,”) and motion sensors (Para [0202] “motion sensor”) adapted to be coupled to a user (Para [0041] “This invention is a wearable device for non-invasive glucose monitoring. In an example, it can be a finger ring, wrist band, or watch with a circumferential biosensor array including at least one electromagnetic energy emitter and at least one electromagnetic energy receiver”); 
predicting a predetermined health condition of the user based on the personalized user glucose prediction, vital sign, and motion data detected by the wearable device (Para [0344] “a wearable device for non-invasive glucose monitoring can be embodied in an automated system for glycemic control comprising: an ear-worn diagnostic component with multiple biosensors which collect data which is jointly analyzed to measure and/or predict body glucose levels; and a wearable and/or implantable pump which dispenses one or more glycemic control substances into a person's body when needed based on analysis of data from the biosensors in the ear-worn diagnostic component”); 
generating a plan to control user glucose by for controlling diet and physical activity with feedback from the vital sign, motion data and glucose level (Para [0336] “a wearable device for non-invasive glucose monitoring can provide feedback to the person that is selected from the group consisting of: advice concerning consumption of specific foods or suggested food alternatives (such as advice from a dietician, nutritionist, nurse, physician, health coach, other health care professional, virtual agent, or health plan); electronic verbal or written feedback (such as phone calls, electronic verbal messages, or electronic text messages); live communication from a health care professional; questions to the person that are directed toward better measurement or modification of food consumption; real-time advice concerning whether to eat specific foods and suggestions for alternatives if foods are not healthy; social feedback (such as encouragement or admonitions from friends and/or a social network); suggestions for meal planning and food consumption for an upcoming day; and suggestions for physical activity and caloric expenditure to achieve desired energy balance outcomes”); and 
prompting the user with the wearable device to execute the plan (Para [0335] “a wearable device for non-invasive glucose monitoring can provide feedback to the person that is selected from the group consisting of…display of a person's progress toward achieving energy balance, weight management, dietary, or other health-related goals; graphical display of foods, ingredients, or nutrients consumed relative to standard amounts (such as embodied in pie charts, bar charts, percentages, color spectrums, icons, emoticons, animations, and morphed images)…graphical representations of the effects of eating particular foods…; information on a computer display screen (such as a graphical user interface)”).
Connor does not explicitly disclose characterizing a personalized glucose prediction for a plurality of food types for a user or including the personalized glucose prediction in predicting the predetermined health condition.
However, in a similar method for diabetes management, Segal discloses characterizing a personalized glucose prediction for a plurality of food types for a user (Para [0075] “complex foods” and Para [0133] “the prediction of the glycemic response to food according to some embodiments of the present invention can be used for constructing a personalized diet to the subject under analysis” and fig. 2A of subject specific database of response to foods) and predicting a predetermined health condition of the user based on the personalized user glucose prediction (Para [0050] “the method, product or apparatus is in use for preventing, controlling and/or treating medical conditions such as conditions that are directly associated with obesity, metabolic syndrome, diabetes and a liver disease or disorder” and Para [0233] “A personalized machine-learning algorithm for predicting the individualized glycemic response to food intake has been devised”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Connor to further include characterizing a personalized glucose prediction for a plurality of food types for a user  and predicting a predetermined health condition of the user based on the personalized user glucose prediction as is disclosed in Segal because doing so would help further treat medical conditions such as diabetes, obesity, and/or metabolic syndrome (Segal Para [0050]).
Regarding claim 3, Connor in view of Segal further discloses determining an effect of a predetermined food item on glucose (Segal Fig. 2A: Response to food 1).
Regarding claim 4, Connor in view of Segal further discloses determining an effect of a second food item on glucose when taken with the predetermined food item (Fig. 2 and Para [0075] “In some embodiments of the present invention the food is a food combination which comprises a plurality of different food products, and/or different food types and/or different food families. Such a combination is referred to as “a complex meal.” The complex meal can be provided as a list of the food products, food types and/or families of food types that form the combination”).
Regarding claim 8, Connor further teaches estimating a glucose level using bio- impedance sensors (Para [0173] “a wearable device for non-invasive glucose monitoring can function as an impedance sensor. In an example, this device can estimate changes in body glucose levels in body fluid and/or tissue by measuring changes in the impedance of that body fluid and/or tissue.”).
Regarding claim 10, Connor further teaches measuring user activity or exercise with the mobile device (Para [0421] “the first light emitter can emit light during a first environmental condition and the second light emitter can emit light during a second environmental condition. In an example, the first light emitter can emit light when the person is engaged in a first type of physical activity and the second light emitter can emit light when the person is engaged in a second type of physical activity”) and determining a weight loss program (Para [0335] “a wearable device for non-invasive glucose monitoring can provide feedback to the person that is selected from the group consisting of…display of a person's progress toward achieving energy balance, weight management, dietary, or other health-related goals”).
Regarding claim 18, Connor further teaches social networking with people having selected user health characteristics (Para [0336] “social feedback (such as encouragement or admonitions from friends and/or a social network)”).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Segal as applied to claim 1 above and further in view of Fuerst (US Patent 10,252,058 B1).
Regarding claim 6, Connor in view of Segal disclose the method of claim 1, but do not explicitly disclose providing customized coaching with the mobile device to the user to achieve the plan. 
However, in a similar diabetes management method, Fuerst discloses providing customized coaching with the mobile device to the user to achieve the plan (column 13, lines 46-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Connor in view of Segal to further include providing customized coaching with the mobile device to the user to achieve the plan as is disclosed by Fuerst because having a personalized plan would optimize health for the specific user. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Segal, as applied to claim 1, and further in view of O'Connell (US 2016/0106363 A1).
Regarding claim 5, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach that the method comprises performing a physical activity within a selected period after a meal to keep glucose levels in a predetermined range.
However, O’Connell discloses, in a similar health management system, comprising prompting the user with the mobile device to performing a physical activity within a selected period after a meal to keep glucose level in a predetermined range (Para [0031] “Non-limiting examples of suitable variables include established safety guidelines for glucose levels before during and after exercise; time of day and duration of activity; heart rate level and perceived exertion level; muscle fiber recruitment and activity performed; presence of insulin and medication; and food consumed” and Para [0032] “Each variable can have a unique and distinguishable impact on glucose levels during exercise. In some embodiments, based on different implementations of combinations of the variables, the disclosure can provide exercise recommendations and instruction targeting specific and desired diabetes metrics outcomes” and Para [0077] and fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to have the method further include performing a physical activity within a selected period after a meal to keep glucose level in a predetermined range as disclosed by O’Connell as a way to keep glucose levels within safe levels so that a user with diabetes can live a healthier life and so that a user can understand how many variables impact their glucose levels as discussed by O’Connell. 
Regarding claim 7, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach that the method includes adjusting a timing or intensity of a selected physical activity to maintain a glucose target. 
However, O’Connell discloses adjusting via the mobile device a timing or intensity of a selected physical activity to maintain a glucose target (Para [0070] “real time feed-back from bio-metric devices; algorithms described herein; and categorization of exercise routines correlated with specific diabetes outcomes and conditions”: with real time feedback exercise routines correlated with specific outcomes will inherently cause the timing, intensity, or both to change depending on the needs of the user, Para [0077], and fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include adjusting a timing or intensity of a selected activity to maintain a glucose target as disclosed by O’Connell as a way to keep glucose levels within safe levels so that a user with diabetes can live a healthier life and so that a user can understand how many variables impact their glucose levels as discussed by O’Connell.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Segal, as applied to claim 1, and further in view of Duffy et al. (US 2017/0344726 A1) herein after Duffy.
Regarding claim 9, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach that the method comprises measuring a user weight and determining a weight loss program.
However, Duffy discloses, in a similar health management system, a method comprising measuring a user weight with a weight system and determining a weight loss program (Para [0025] “can include a set of weight sensor subsystems 201 associated with the set of users (e.g., set of humans), where a weight sensor subsystem of the set of weight sensor subsystems 201 includes a weight sensor operable to collect a weight dataset for a user, where the weight dataset is associated with a physical activity characteristic of the user…and promote a therapeutic intervention to the user based on the physical activity metric (e.g., as in Block S160), where the therapeutic intervention is operable to improve the status of the first user” and Para [0027] “In one preferred embodiment, the system 200 and/or method 100 is used to help guide participants diagnosed with prediabetes to lose weight to reduce their risk of developing diabetes”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include measuring a user weight and developing a weight loss program as disclosed by Duffy as a way to help guide participants diagnosed with prediabetes to lose weight to reduce their risk of developing diabetes as discussed by Duffy.
Regarding claim 19, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach wherein the coaching provides feedback.
However, Duffy discloses wherein the coaching provides exercise feedback (Para [0027] “The system 200 and/or method 100 are preferably used to facilitate a social environment in which the participants interact with a facilitator…the matched group may provide feedback and support tailored to the matched group overall and/or to individual participants in the matched group”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include coaching that provides exercise feedback as disclosed by Duffy as a way to help guide participants diagnosed with prediabetes to lose weight to reduce their risk of developing diabetes as discussed by Duffy.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Segal, as applied to claim 1, and further in view of Kaleal III (US 2016/0086500 A1) herein after Kaleal.
Regarding claim 11, Connor in view of Segal discloses the method of claim 1, but does not explicitly disclose that it comprises determining user smoking or drug dependency and weaning the user from smoking or drug through a series of behavioral changes including exercise.
However, Kaleal discloses, in a similar health management system, a method comprising determining via the mobile device user smoking or drug dependency and weaning the user from smoking or drug through a series of behavioral changes including exercise (Para [0071] “For example, the program can include a health and/or fitness program, a dietary program, a drug rehabilitation program, a stress reduction program, or an addiction recovery program. Avatar guidance platform 202 can provide monitoring and guidance in association with adherence to the program over the course of the program while tracking the user's progress throughout the program based in part on physical, physiological, image, motion, context and user profile data. The term program is used herein to differentiate from a routine or activity with respect to the duration in that a program is generally longer in duration than a single routine or activity. The period of time can vary. For example, the period of time can include a course of a few hours, a few days, a few weeks, a few months, etc.” and Para [0136] “in response to a determination by analysis component 212 that a user participating in an alcohol addiction recovery program has a blood alcohol level of X and/or is located at or near a bar, a response can be determined by reaction component 214 for manifestation by an avatar that includes verbal instruction criticizing the user for the bad behavior with corresponding facial expression and body language that showing an expression of disappointment” and Para [0075]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include determining user smoking or drug dependency (in this case alcohol addiction) and weaning the user from smoking or drug through a series of behavioral changes including exercise as disclosed by Kaleal as a way to improve the overall health of an individual by curbing addictive habits and instilling healthy habits in the place of the bad ones. 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Segal, as applied to claim 1, and further in view of Bhushan (US 2017/0347894 A1). 
Regarding claim 12, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach herein the predetermined health condition comprises high blood pressure.
However, Bhushan discloses, in a similar health management application, wherein the predetermined health condition comprises high blood pressure (Bhushan Para [0020] “The present invention includes the ability to automatically trigger a biofeedback protocol through the mobile application in audio/video format, to reduce the blood pressure levels of the user, and control situations of hypertension”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include that the predetermined health condition comprises high blood pressure as disclosed by Bhushan as substitution for a known health condition (diabetes) as taught by Connor for another widely known health condition (high blood pressure) as a way to control instances of high blood pressure in a diseased individual. 
Regarding claim 13, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach that it comprises cuff-less blood pressure sensing in a closed- loop feedback.
However, Bhushan discloses a method  comprising cuff-less blood pressure sensing in a closed- loop feedback (Para [0017] “The present system provides a complete blood pressure monitoring system that has the ability to perform non-invasive, fully mobile, and continuous (as opposed to episodic), cuff-less monitoring of central (aortic) and peripheral blood pressure levels” and Para [0020] “The present invention includes the ability to automatically trigger a biofeedback protocol through the mobile application in audio/video format, to reduce the blood pressure levels of the user, and control situations of hypertension”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include a cuff-less blood pressure sensing in a closed loop feedback as disclosed by Bhushan as a way to provide known structure that would allow a user to see data in real time as to reduce instances of hypertension. 
Regarding claim 14, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach that is comprises immediately reducing blood pressure with a diuretics, an angiotensin-converting enzyme (ACE) inhibitor, an angiotensin II receptor blocker (ARB), calcium channel blocker, alpha blocker, alpha-beta blocker, beta blocker, renin inhibitor, aldosterone antagonist, garlic, music therapy, biofeedback, deep breathing, or exercise.
However, Bhushan discloses upon detecting a blood pressure above a threshold (Para [0013] and Para [0089]) immediately reducing blood pressure with a diuretics, an angiotensin-converting enzyme (ACE) inhibitor, an angiotensin II receptor blocker (ARB), calcium channel blocker, alpha blocker, alpha-beta blocker, beta blocker, renin inhibitor, aldosterone antagonist, garlic, music therapy, biofeedback, deep breathing, or exercise (Para [0020] “The present invention includes the ability to automatically trigger a biofeedback protocol through the mobile application in audio/video format, to reduce the blood pressure levels of the user, and control situations of hypertension”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include the ability to reduce blood pressure with biofeedback as disclosed by Bhushan as a way to provide known method that would allow a user to see data in real time as to reduce instances of hypertension instantaneously.
Regarding claim 15, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach that it comprises a biofeedback sensor to reduce blood pressure in real time.
However, Bhushan discloses a method comprising providing a biofeedback sensor to reduce blood pressure in real time (Para [0020] “The present invention includes the ability to automatically trigger a biofeedback protocol through the mobile application in audio/video format, to reduce the blood pressure levels of the user, and control situations of hypertension”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include the ability to reduce blood pressure with biofeedback as disclosed by Bhushan as a way to provide known method that would allow a user to see data in real time as to reduce instances of hypertension instantaneously.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Connor in view of Segal, as applied to claim 1, further in view of Fournier (US 2016/0058133 A1).
Regarding claim 16, Connor in view of Segal discloses the method of claim 1, but does not explicitly teach that it comprises training a neural network to model user states.
However, Fournier discloses, in a similar health management application, a method comprising training a neural network with user data from the mobile device to model user states (Para [0072] “In one embodiment, the server feeds the data to a statistical analyzer such as a neural network which has been trained to flag potentially dangerous conditions. The neural network can be a back-propagation neural network, for example. In this embodiment, the statistical analyzer is trained with training data where certain signals are determined to be undesirable for the patient, given his age, weight, and physical limitations, among others. For example, the patient's glucose level should be within a well-established range, and any value outside of this range is flagged by the statistical analyzer as a dangerous condition. As used herein, the dangerous condition can be specified as an event or a pattern that can cause physiological or psychological damage to the patient” and Para [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include training a neural network to model user states as disclosed by Fournier as a way to track user states over time and to prevent a user from entering a dangerous state as disclosed by Fournier. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Connor in view of Segal and Fournier, as applied to claim 16, and further in view of Sabripour (US 2019/0042896 A1) and Shriberg et al. (US 2019/0385711 A1) herein after Shriberg.
Regarding claim 17, Connor in view of Segal and Fournier discloses the method of claim 16, but alone in combination do not explicitly disclose that distributed edge learning with differential privacy is being performed with a remote computer. 
However, Sabripour discloses, in a similar data application, a method comprising performing with a remote computer distributed edge learning (Para [0019] “The first electronic processor is configured to initiate a first edge learning process on the target to create first preprocessed object recognition data”, Para [0024] “the object learning device 110 may include one or more of a remote server 301”, and Para [0026])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Connor in view of Segal and Fournier to further include performing distributed edge learning as a way to implement AI in detecting whether a user has fallen into or has begun to fall into a dangerous health condition so that proper measures can be taken accordingly.
Furthermore, Shriberg discloses, in a similar data application, a method that includes differential privacy (Para [0505] “The data may undergo differential privacy to ensure that patient identities are not compromised. Differential privacy may be accomplished by adding noise to a data set”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Connor in view of Segal, Fournier, and Sabripour to include differential privacy as disclosed by Shriberg as a way to protect the identity and personal health information of an individual from those who would use that data to target vulnerable individuals. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Segal, as applied to claim 1, and further in view of Kasahara et al. (US 2015/0216457 A1) herein after Kasahara.
Regarding claim 20, Connor in view of Segal discloses the method of claim 1, but does not explicitly disclose the method further comprising using a wrist device with a deep penetrating optical beam to detect glucose from veins under a skin. 
However, Kasahara discloses, in a glucose monitoring application, comprising using a wrist device with a deep penetrating optical beam to detect glucose from veins under a skin (Para [0046] “FIG. 1 is a diagram illustrating a configuration example of a blood glucose level measurement apparatus 10 of the present embodiment. The blood glucose level measurement apparatus 10 measures a blood glucose level which is a glucose concentration in blood of a user 2 by using light in a non-invasive manner. As illustrated in FIG. 1, the blood glucose level measurement apparatus 10 is of a wearable apparatus which is a wrist watch type and includes a main body case 12, and a fixation band 14 such as Velcro tape (registered trademark) for mounting and fixing the main body case 12 on and to a measurement part such as the wrist or the arm of the user 2.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Connor in view of Segal to further include using a wrist device with a deep penetrating optical beam to detect glucose from veins under a skin as disclosed by Kasahara as a way to provide a method of using a measurement unit that repeatedly measures blood glucose levels in a user in a non-invasive manner as disclosed by Kasahara.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the grounds of anticipation type nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 10,998,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims read on each limitation of the instant claims. Claim 1 of the instant application is broader in scope than claim 1 of the ‘101 patent. The dependent claims of the instant application 3-20 are identical to the dependent claims 3-20 of the ‘101 patent. 
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hadad (US 2019/0295440 A1) relates to a method for personalized food analysis using personalized biomarkers (i.e., glucose level).
Adamowicz (US 2011/0318717 A1) relates to a personalized food identification and nutrition guidance system that includes personalized recommendations for a diabetic user based on personalized food data.
Park et al. (US 2016/0213290 A1) relates to a health care device that calculates a personalized glycemic index for each meal consumed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./
Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792